Citation Nr: 0802084	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1979 to April 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim for service 
connection.

In March 2005, the veteran filed a notice of disagreement 
with the April 2004 rating decision which, in pertinent part, 
denied the claim for an increased evaluation for Reiter's 
syndrome.  No statement of the case (SOC) was provided to the 
veteran.  The claim is REMANDED for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1998).  

The appeal for service connection for Crohn's disease is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Service connection for residuals of Reiter's Syndrome with 
back pain has been established and a 40 percent rating is 
currently assigned.  In this appeal, the veteran claims that 
service connection is warranted for Crohn's disease.  His 
medical situation is complex, given that Reiter's syndrome 
and Crohn's disease share many of the same symptoms.  Further 
effort must be made to determine which symptoms can be 
attributed to which disorder.  A March 2004 VA examiner said 
that the etiology of the veteran's bone and joint problems is 
confusing, given his diagnoses of both Crohn's disease and 
Reiter's syndrome, and that a rheumatology consult would help 
to further delineate the diagnosis.  The veteran has claimed 
that Crohn's disease is secondary to service-connected 
Reiter's syndrome.  Although a VA examiner in March 2004 
found that Crohn's disease was not secondary to Reiter's 
syndrome, the claim should be reconsidered once the etiology 
of the veteran's various symptoms is clarified.  The veteran 
claims that he had many of the symptoms in service and 
believes that this disorder may have been missed.  The 
veteran may be entitled to service connection on a direct 
basis or on the basis of aggravation.  Finally, an 
examination is needed to determine whether Crohn's disease 
could be related to the veteran's service-connected hepatitis 
C.  New VA examinations are required to make a decision in 
this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

VA treatment records from November 2004 indicate that they 
veteran receives Social Security Administration (SSA) 
disability benefits, but these records are not yet associated 
with the claims file.  SSA records must be obtained.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Finally, a statement submitted by the veteran in March 2005 
can be construed to be a notice of disagreement with the 
decision made by the RO in April 2004 regarding an increased 
rating for the service-connected Reiter's syndrome.  The 
veteran is entitled to an SOC which addresses his claim of 
entitlement to an increased evaluation for Reiter's syndrome, 
if that has not already been done.  Manlincon, 12 Vet. App. 
at 240-41; VAOPGCPREC 16-92.  The issue should be returned to 
the Board after issuance of the SOC only if the veteran files 
a timely substantive appeal.  The veteran should be informed 
that the submission of a substantive appeal as to this issue 
has not been accomplished, and the veteran should be 
specifically advised as to the length of time he has to 
submit a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided 
to the veteran, including a description 
of the provisions of the VCAA, notice 
of the evidence required to 
substantiate the claim, and notice of 
the veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records.

3.  Obtain the veteran's SSA disability 
benefits records.  Records of attempts 
to obtain the records should be 
associated with the claims file.

4.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner(s), one of 
whom must be a rheumatologist.  
Pertinent documents should be reviewed.  
All necessary diagnostic tests should 
be conducted and reviewed prior to 
examination(s).  The examiner(s) should 
conduct a complete history and 
physical.

(I)  The veteran should be provided an 
examination(s) to determine which 
symptoms can be attributed to Reiter's 
syndrome and which symptoms can be 
attributed to Crohn's disease.  One of 
the examiners should be a 
rheumatologist  The examiner(s) should 
provide an explanation as to which 
symptoms are due to Reiter's syndrome, 
which may be attributed to Crohn's 
disease disorder, and which symptoms 
are overlapping or cannot be 
distinguished as related to only 
Reiter's syndrome or only Crohn's 
disease.  If answering this question 
requires that the veteran see more than 
one specialist, then those additional 
examinations should be scheduled.

The rheumatologist should state whether 
Crohn's disease or Reiter's syndrome is 
at least as likely as not one of the 
causes of the veteran's current bone 
and joint problems.  .

(II)  After the above examination(s) is 
completed, an examiner should determine 
whether Crohn's disease is at least as 
likely as not directly related to 
service.  

(III)  After the above examination(s) 
is completed, an examiner should 
determine whether Crohn's disease is 
secondary to a service-connected 
disability.  The examiner should state 
whether Crohn's disease is at least as 
likely as not secondary to (a) Reiter's 
syndrome, (b) symptoms of Reiter's 
syndrome, or (c) hepatitis C.  

Next, the examiner should state whether 
(a) Crohn's disease is aggravated by 
Reiter's syndrome, (b) whether Reiter's 
syndrome is aggravated by Crohn's 
disease, and (c) whether Crohn's 
disease is aggravated by hepatitis C.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for Crohn's disease should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

6.  Issue a SOC as to the claim an 
increased evaluation for Reiter's 
syndrome, if that has not already been 
done. Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claim for an increased evaluation for 
Reiter's sydrome should be returned to the Board for further 
appellate consideration only if the veteran submits a timely 
substantive appeal and all other procedural due process has 
been completed.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



